UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
Himelda Mendez
                         Plaintiff,

           -against-                          19 Civ. 8464
                                                 ORDER

First Street Gallery, Inc.

                         Defendant.
-------------------------------------X
DEBORAH A. BATTS, United States District Judge.

     The Court is in receipt of Plaintiff’s Notice of Settlement

dated November 15, 2019 notifying the Court that the “Parties”

have reached a resolution in this action. (ECF No. 6.) The Court

also notes that this action was originally filed as a class action.

(See ECF No. 2.)

Accordingly, IT IS HEREBY ORDERED that:

     1. the Parties inform the Court, by Affidavit, whether the

         proposed settlement agreement alters the legal rights of

         purported, unnamed class members. This Affidavit shall be

         filed within 10 days of this Order; and

     2. the Parties file a Stipulation of Dismissal within 45 days

         of the date of this Order. If the Parties fail to do so,

         the Defendant SHALL answer or otherwise respond to the

         Complaint within 60 days of this Order.

SO ORDERED.

DATED:     December 6, 2019
           New York, New York
